725 N.W.2d 668 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Fonza JACKSON, Defendant-Appellant.
Docket No. 132060. COA No. 268470.
Supreme Court of Michigan.
January 24, 2007.
On order of the Court, the application for leave to appeal the August 16, 2006 order of the Court of Appeals and the motion to remand are considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order, limited to the issue whether an appeal was taken from the May 29, 1981 order of the Wayne County Juvenile Court waiving its jurisdiction over defendant to the Detroit Recorder's Court, and if no such appeal was taken, whether appointed appellate counsel rendered ineffective assistance by failing to pursue the appeal.
The application for leave to appeal remains pending.